UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7391


DANNY RAYBURN SMITH,

                Plaintiff - Appellant,

          v.

COUNTY OF PICKENS; SHERIFF DAVID STONE, Pickens County
Sheriff; DEWEY SMITH, Captain; ANDERSON COUNTY; MICHAEL
SLOAN, Detective; DAN RHODES; GREENVILLE COUNTY; DAVID
HANKS, Detective; LARRY MARTIN, Detective,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cv-02265-JMC)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Rayburn Smith, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina; James
Victor McDade, DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson,
South Carolina; J. Calhoun Pruitt, Jr., PRUITT AND PRUITT,
Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Danny Rayburn Smith appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   claims    under     42   U.S.C.   § 1983   (2006)   and   for

return of property.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Smith v. County of Pickens, No. 8:10-cv-

02265-JMC (D.S.C. Aug. 25, 2011; Oct. 26, 2011).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials     before   the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2